            Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 1 of 11



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DEMOCRACY FORWARD FOUNDATION,
 1333 H Street NW, 11th Floor
 Washington, DC 20005

                    Plaintiff,

                       vs.
                                                  Case No.
 U.S. AGENCY FOR GLOBAL MEDIA,
 330 Independence Avenue SW
 Washington, DC 20237

                   Defendant.



                                        COMPLAINT

       1.       Plaintiff Democracy Forward Foundation (“Democracy Forward”) brings this

action against Defendant the U.S. Agency for Global Media (“USAGM”) to compel compliance

with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”).

       2.       On November 15, 2018, Democracy Forward submitted a FOIA request to

USAGM (“First Request”) seeking records relating to a 15-minute video segment critical of

George Soros (“Soros Segment”) that was televised in May 2018 by Radio and Television

Martí—the primary outlet of the Office of Cuba Broadcasting, a component of USAGM. The

Soros Segment has been widely decried as anti-Semitic.

       3.       On December 17, 2018, in response to media reports documenting widespread

bias and inappropriate political influence at USAGM, Democracy Forward submitted another

FOIA request (“Second Request”) seeking additional records relating to the Soros Segment,

USAGM’s response to publication of the Soros Segment, and to an apparent broader trend of
              Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 2 of 11



USAGM affiliate offices breaching various journalistic norms, including by publishing bigoted

and biased content.

         4.       Through these records requests, Democracy Forward seeks to shed light on how

bigoted and biased content, like the Soros Segment, made it to air, and to understand both the

steps taken in response and the personnel changes that are reportedly underway at USAGM and

its affiliates.

         5.       Defendant has failed to respond sufficiently to Democracy Forward’s requests.

Democracy Forward therefore respectfully requests that the Court compel USAGM to comply

with the FOIA and produce the requested records.

                                   JURISDICTION AND VENUE

         6.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

         7.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                                  PARTIES

         8.       Plaintiff Democracy Forward Foundation is a not-for-profit organization

incorporated under the laws of the District of Columbia and based in Washington, D.C.

Democracy Forward works to promote transparency and accountability in government by

educating the public on government actions and policies.




                                                   2
               Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 3 of 11



          9.       Defendant U.S. Agency for Global Media1 is a federal agency within the meaning

of FOIA, see 5 U.S.C. § 552(f)(1), and is headquartered in Washington, D.C. USAGM has

possession, custody, and control of records that Democracy Forward seeks.

                                    FACTUAL ALLEGATIONS

          10.      In October 2018, various media outlets reported on a 15-minute video segment

attacking George Soros, released in May 2018, that aired on Radio and Television Martí—the

primary outlet of the Office of Cuba Broadcasting, which is a component of USAGM.2

          11.      The Soros Segment, which has been decried as an act of anti-Semitism, described

Mr. Soros as, among other things, a “multimillionaire Jew of Hungarian origin” and as a “non-

practicing Jewish financial speculator of flexible morals.”3

          12.      The Soros Segment took on additional national salience after Mr. Soros was

targeted in a spate of attempted package bombings, and in the wake of the mass shooting at the

Tree of Life synagogue in Pittsburgh.4



1
 Prior to August 2018, USAGM was known as the Board of Broadcasting Governors or BBG.
See Press Release, USAGM, U.S. Government Media Agency Rebrands: Statement from CEO
John F. Lansing (Aug. 22, 2018), available at https://www.prnewswire.com/news-releases/us-
government-media-agency-rebrands-300701142.html. USAGM is still referred to by its previous
name in certain statutes, regulations, and official records. See, e.g., 22 C.F.R. Part 503.
Accordingly, and as explained in the requests, see Ex. A at 1 n. 1; Ex. B at 1 n. 1, the terms “U.S.
Agency for Global Media” and “USAGM” should be construed to include the terms “Board of
Broadcasting Governors” and “BBG” where appropriate.
2
 See, e.g., Colin Dwyer, U.S. Agency Investigates 'Taxpayer-Funded Anti-Semitism' Against
George Soros, Nat’l Pub. Radio, Oct. 30, 2018, https://www.npr.org/2018/10/30/662052937/u-s-
agency-investigates-taxpayer-funded-anti-semitism-againstgeorge-soros.
3
    Id.
4
 See, e.g., Michael Kranish, Explosive Device Targets George Soros Amid Escalating Political
Attacks Against Billionaire Hedge Fund Founder, Wash. Post, Oct. 24, 2018,
https://www.washingtonpost.com/politics/explosivedevice-targets-george-soros-amid-escalating-
political-attacks-against-billionaire-hedge-fundfounder/2018/10/24/7d387982-d79b-11e8-aeb7-
ddcad4a0a54e_story.html?utm_term=.0e19d00a962a.

                                                   3
            Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 4 of 11



          13.   Radio and Television Martí cited heavily from the work of Judicial Watch in the

Soros Segment, a fact which John Lansing, the chief executive of USAGM, focused on in his

recent rebuke of the Soros Segment.5 Mr. Lansing commented: “The person developing the

Soros story was using Judicial Watch as a source as I understand it—the story was not only

poorly sourced, it relied heavily on one less-than-credible source[.]”6

          14.   The blowback that resulted from the Soros Segment prompted Mr. Lansing to

issue apologies to Mr. Soros and Mr. Soros’ foundation, the Open Society Foundation.7

          15.   It also prompted USAGM to undertake a “‘full content audit’ of Martí’s work to

identify any unprofessional reporting” and to provide “‘ethics and best practices training’ for the

staff of Martí.”8 It is also now “hiring a ‘standards and practices’ editor.”9




5
 Aaron C. Davis, U.S.-Funded Broadcaster Firing 8 Reporters and Editors Over ‘Rogue’ Anti-
Semitic Reports Disparaging George Soros, Wash. Post, Feb. 27, 2019,
https://www.washingtonpost.com/investigations/us-funded-broadcaster-firing-8-reporters-and-
editors-over-rogue-anti-semitic-reports-disparaging-george-soros/2019/02/27/72d711f2-3ad2-
11e9-aaae-69364b2ed137_story.html?utm_term=.b38ad74360f8 (internal quotation marks
omitted).
6
    Id.
7
 Elizabeth Williamson, Troubled By Lapses, Government’s Voice To The World Braces For
New Trump Management, N.Y. Times, Dec. 12, 2018,
https://www.nytimes.com/2018/12/12/us/politics/voice-of-america-trump.html.
8
  Aaron C. Davis, Probe of U.S.-Funded News Network That Called George Soros a ‘Jew of
Flexible Morals’ Finds Additional Offensive Content, Wash. Post, Dec. 12, 2018,
https://www.washingtonpost.com/investigations/probe-ofus-funded-news-network-that-called-
george-soros-a-jew-of-flexible-morals-finds-additional-offensivecontent/2018/12/12/9cc6bc74-
fd56-11e8-ad40-cdfd0e0dd65a_story.html?utm_term=.3437a4687f26.
9
    Id.

                                                  4
             Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 5 of 11



           16.   Office of Cuba Broadcasting Director Tomás P. Regalado asserted, following a

review of internal e-mails, that producer Isabel Cuervo and news director Wilfredo Cancio were

“the only two people who had anything to do with the report coming out on the air.”10

           17.   Indeed, Mr. Cancio has already been terminated and USAGM is apparently in the

process of doing the same for Ms. Cuervo.11

           18.   However, contrary to Mr. Regalado’s assertion that only two individuals “had

anything to do” with the Soros Segment, at least eight reporters and editors will be terminated

over the Soros Segment.12

           19.   Moreover, new reporting reveals that USAGM—and the various component

outlets within its purview—is plagued by a broader trend of bigoted and biased content making it

to print or air, and journalistic standards otherwise being flouted.13 This trend has included the

following incidents:

           (1)   A Voice of America (“VOA”) internal audit revealed that 15 of its journalists had

                 “accepted ‘brown envelopes,’ or bribes passed to them by a Nigerian official”;14




10
   See Nora Gámez Torres, Sarah Blaskey, & Mario J. Pentón, TV Marti Under Scrutiny
Following Controversial Report and Two Employee Suspensions, Miami Herald,
https://www.miamiherald.com/news/nation-world/world/americas/cuba/article220915645.html.
Plaintiff believes that these records are likely responsive to its request. Mr. Regalado’s apparent
review of internal emails indicates that components of USAGM have already compiled and
reviewed responsive records, and thus should be in a position to produce them expeditiously.
11
     See Davis, supra note 8.
12
     Id.
13
     See, e.g., Williamson, supra note 7.
14
     Id.

                                                  5
             Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 6 of 11



           (2)   Sasha Gong, the chief of VOA’s Mandarin-language section, approved a three-

                 hour live interview with Guo Wengui, a Chinese billionaire “known for making

                 unsubstantiated charges against Beijing” (the “Wengui Interview”);15

           (3)   Ms. Gong was placed on paid leave following the Wengui Interview, and during

                 that period “she appeared, while still on the federal payroll, in ‘Trump@War,’ a

                 documentary directed by [Steve] Bannon”;16

           (4)   In September, Radio and Television Martí published an opinion article by Juan

                 Felipe Benemelis, Europa + Arabia = Eurabia, which “decries the ‘Islamization

                 that is happening in European cities’” as part of “a decades-old ‘deliberate

                 strategy of Muslim leaders’ to weaken opposition to sharia law and ultimately

                 take over the continent.”17 The Islamophobic article was reportedly one of four

                 opinion pieces written by Mr. Benemelis and published by Radio and Television

                 Martí.18

           20.   These breaches of journalistic standards and protocols have resulted in

disciplinary actions, including the terminations described above, in a number of USAGM-

affiliated offices.19

           21.   And yet, concerns about the ability of USAGM to produce objective journalism

consistent with its mission persist, in part, because of the presence of Jeffrey Shapiro—“a former

Breitbart News writer [and] acolyte of Stephen K. Bannon”—and President Trump’s nomination


15
     Id.
16
     Id.
17
     Davis, supra note 8.
18
     Id.
19
     See id.; see also Williamson, supra note 7.

                                                   6
            Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 7 of 11



of Michael Pack—a documentary filmmaker who has partnered with Mr. Bannon—to serve as

the chief executive for USAGM.20

         22.      Both men are viewed as principally loyal to President Trump, who has stated that

the United States should, as a means of rebutting reporting critical of the President, develop its

“own Worldwide Network to show the World the way we really are, GREAT!”21

         23.      In an effort to understand and explain to the public how bigoted and biased

content, like the Soros Segment, made it to publication, the steps taken by USAGM in response,

and personnel and other changes apparently underway within USAGM and its affiliates,

Democracy Forward submitted the First and Second Requests.

                                               The First Request

         24.      Democracy Forward submitted the First Request to USAGM on November 15,

2018, seeking:

               (1) All records sent or received by Isabel Cuervo, Wilfredo Cancio, Andre Mendes,
                   Jeffrey Shapiro, or Tomás Regalado discussing George Soros or the Soros
                   Segment, whether before or after it aired, and including, but not limited to,
                   discussions of or reactions to media coverage of the Soros Segment, and the
                   review that USAGM conducted following these reports.

               (2) All communications between (i) Radio and Television Martí, the Office of Cuba
                   Broadcasting, or USAGM and (ii) anyone affiliated with Judicial Watch,
                   including, but not limited to, all communications with individuals writing from an
                   e-mail address ending with “@judicialwatch.org.”

               (3) All communications between (i) Radio and Television Martí, the Office of Cuba
                   Broadcasting, or USAGM and (ii) Lia Fowler.

               (4) All communications between (i) Radio and Television Martí, the Office of Cuba
                   Broadcasting, or USAGM and (ii) Wayne Madsen.



20
     Williamson, supra note 7.
21
   Donald J. Trump (@realDonaldTrump), Twitter (2:47 PM, Nov. 26, 2018),
https://twitter.com/realDonaldTrump/status/1067142820388052993.

                                                   7
          Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 8 of 11



             (5) All records containing implementing guidance or other instructions relating to the
                 prohibition on USAGM funds being used to influence public opinion in the
                 United States.

See Ex. A at 2-3 (internal citations omitted).

                                            The Second Request

       25.       Democracy Forward submitted its Second Request to USAGM on December 17,

2018, seeking:

             (1) All records reflecting communications discussing or reacting to President
                 Trump’s November 26, 2018 tweet in which he described “the possibility of the
                 United States starting our own Worldwide Network to show the World the way
                 we really are, GREAT!”

             (2) All records sent or received by Maite Luna discussing George Soros or the Soros
                 Segment, whether before or after it aired, and including, but not limited to,
                 discussions of or reactions to media coverage of the Soros Segment, and the
                 review that USAGM conducted following these reports.

             (3) A copy of the “full content audit” reportedly being conducted on Radio and
                 Television Marti’s work, including any interim or partial findings relating to that
                 review.

             (4) All records containing implementing guidance or other instructions relating to
                 ethics and best practices training, reportedly provided to the staff of Radio and
                 Television Martí following the Soros Segment.

             (5) All records reflecting communications sent or received by Juan Felipe Benemelis,
                 Maite Luna, Isabel Cuervo, Wilfredo Cancio, Andre Mendes, Jeffrey Shapiro, or
                 Tomás Regalado discussing any of the four opinion pieces Mr. Benemelis wrote
                 for Radio and Television Martí, whether before or after they ran, and including,
                 but not limited to, discussions of or reactions to media coverage of the articles.

             (6) Copies of all articles or essays written by Juan Felipe Benemelis and published in
                 any form by Radio and Television Martí, or other USAGM affiliates, whether or
                 not those articles continue to be publicly accessible.

             (7) All records containing or discussing the terms of Juan Felipe Benemelis’s
                 employment or affiliation with Radio and Television Marti, or other USAGM
                 affiliates, including but not limited to copies of employment agreements or
                 contracts.




                                                   8
         Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 9 of 11



             (8) All records sent or received by Sasha Gong, John Lansing, Amanda Benett,
                 Matthew Walsh, Nasserie Carew, David Kligerman, or Jeffrey Shapiro discussing
                 Guo Wengui or the Wengui Interview, whether before or after it aired, and
                 including, but not limited to, discussions of or reactions to media coverage of the
                 Wengui Interview, and discussions of any USAGM or VOA review that followed
                 the airing of the Wengui Interview.

             (9) All communications between (i) John Lansing, Jeffrey Shapiro, Andre Mendes,
                 Tomás Regalado, Amanda Bennett, Sasha Gong, individuals at Radio and
                 Television Marti, individuals at the Office of Cuba Broadcasting, individuals at
                 Voice of America, individuals at Radio Free Asia, individuals at Radio Free
                 Europe/Radio Liberty, individuals at Middle East Broadcasting Networks, or
                 individuals at USAGM and (ii) Stephen Bannon, Michael Pack, individuals
                 affiliated with Breitbart News, or individuals writing from a “breitbart.com” email
                 address.

See Ex. B at 3-4.

                                         USAGM Response

       26.      USAGM’s Office of the General Counsel responded to the First Request by

electronic mail on November 19, 2018, attaching a letter acknowledging receipt of the First

Request and assigning the First Request Reference Number FOIA19-011. See Ex. C at 1.

       27.      Democracy Forward has not received any further correspondence or

communication from USAGM regarding either the First Request or the Second Request.

                              Exhaustion of Administrative Remedies

       28.      Because Defendant has “fail[ed] to comply with the applicable time limit

provision” of the FOIA, Democracy Forward is “deemed to have exhausted [its] administrative

remedies.” 5 U.S.C. § 552(a)(6)(C)(i).




                                                  9
         Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 10 of 11



                                             COUNT I

                                Violation of FOIA, 5 U.S.C. § 552

             USAGM’s Failure to Respond to Plaintiff’s Requests Within 20 Days

       29.      Democracy Forward repeats and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

       30.      By failing to respond to Democracy Forward’s requests within the statutorily

mandated time period, Defendant USAGM has violated its duties under FOIA, see 5 U.S.C. §

552 et seq., including but not limited to its duties to conduct a reasonable search for responsive

records, to take reasonable steps to release all reasonably segregable nonexempt information, and

to not withhold responsive records.

       31.      Democracy Forward is being irreparably harmed by USAGM’s violation of the

FOIA, and Democracy Forward will continue to be irreparably harmed unless USAGM is

compelled to comply with the FOIA.

                                      REQUESTED RELIEF

WHEREFORE, Plaintiff respectfully requests the Court:

             (1) order Defendant to conduct a search for any and all responsive records to

                Plaintiff’s FOIA requests and demonstrate that they employed search methods

                reasonably likely to lead to discovery of records responsive to Plaintiff’s FOIA

                requests;

             (2) order Defendant to produce, by a date certain, any and all nonexempt records

                responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive

                records withheld under a claim of exemption;




                                                 10
        Case 1:19-cv-00608-CKK Document 1 Filed 03/05/19 Page 11 of 11



          (3) enjoin Defendant from continuing to withhold any and all nonexempt records

             responsive to Plaintiff’s FOIA request;

          (4) order Defendant to grant Plaintiff’s request for a fee waiver;

          (5) award Plaintiff attorneys’ fees and other litigation costs reasonably incurred in

             this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

          (6) grant Plaintiff such other relief as the Court deems just and proper.



Dated: March 5, 2019                        Respectfully submitted,

                                                    /s/ Nitin Shah

                                                    Javier M. Guzman (D.C. Bar No. 462679)
                                                    Nitin Shah (D.C. Bar No. 156035)
                                                    Democracy Forward Foundation
                                                    P.O. Box 34553
                                                    Washington, D.C. 20043
                                                    (202) 448-9090
                                                    jguzman@democracyforward.org
                                                    nshah@democracyforward.org




                                               11
